Citation Nr: 1233557	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  09-04 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals of an old healed stress fracture, right femur.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The Veteran served on active duty from January to April 1997.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A hearing before the Board sitting at the RO was scheduled for the Veteran in April 2010.  Prior to the scheduled hearing, she requested that the hearing be postponed due to a work conflict, and another hearing was scheduled in November 2011.  Prior to the scheduled hearing in November 2011, she requested that the hearing again be postponed as she had a conflicting medical appointment, and another hearing was scheduled in May 2012.  

In May 2012, she requested that the hearing again be rescheduled until after December 2012 as she was in the late stages of a high-risk pregnancy.  She provided supporting medical evidence.  The Board construes this May 2012 correspondence as a Motion to reschedule the Travel Board hearing, which is granted.

The Veteran is reminded that changes in hearing dates must be requested within 60 days from the date of the letter of notification of the time and place of the hearing or not later than two weeks prior to the scheduled hearing date.  38 C.F.R. § 20.702 (2011).  After a hearing date has become fixed, an extension of time for appearance at a hearing will be granted only for good cause.  Id.  The motion for a new hearing date must be in writing and must explain why a new hearing date is necessary.  Id.  This is the third time the Veteran has requested a new hearing date.  While the Board is granting her most recent request, she and her representative should be mindful of any further request for rescheduling.

Accordingly, the case is REMANDED for the following action:

The RO is asked to place the Veteran's name on the docket for a Travel Board hearing at the RO before the Board after December 2012 per her request for such a hearing.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

